                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6                                          SAN JOSE DIVISION

                                   7

                                   8        ALTA DEVICES, INC.,                             Case No.18-cv-00404-LHK (VKD)
                                                         Plaintiff,                         **REDACTED**
                                   9
                                                                                            ORDER RE LG ELECTRONIC’S
                                                   v.                                       MOTION TO COMPEL RE ALTA
                                  10
                                                                                            DEVICES’ TRADE SECRETS
                                  11        LG ELECTRONICS, INC.,                           IDENTIFICATION
                                                         Defendant.                         Re: Dkt. No. 58
                                  12
Northern District of California
 United States District Court




                                  13

                                  14   I.       INTRODUCTION
                                  15            Plaintiff Alta Devices (“Alta Devices”) sues for alleged trade secret misappropriation,

                                  16   claiming that it is the first to develop a thin-film solar technology using Gallium Arsenide

                                  17   (“GaAS”) for commercially viable use. Alta Devices contends that defendant LG Electronics, Inc.

                                  18   (“LGE”) expressed an interest in investing in Alta Devices, conditioned on a due diligence review

                                  19   of Alta Devices’ manufacturing process, as a pretense for obtaining Alta Devices’ know-how and

                                  20   other confidential or proprietary information, and that LGE intended to develop its own

                                  21   manufacturing capabilities using Alta Devices’ claimed trade secrets. Dkt. No. 77. Alta Devices

                                  22   asserts claims for trade secrets misappropriation under the Defend Trade Secrets Act, 18 U.S.C.

                                  23   § 1836, et seq. and the California Uniform Trade Secrets Act (“CUTSA”), Cal. Civ. Code § 3426,

                                  24   et seq., as well as claims for breach of contract, violation of Cal. Bus. & Prof. Code § 17200, and

                                  25   for declaratory judgment. Id.

                                  26            On July 16, 2018, Alta Devices served its “Identification of Trade Secrets Pursuant to Cal.

                                  27   C.C.P. § 2019.210” (“Trade Secrets Identification”). LGE now moves to compel Alta Devices to

                                  28   disclose the claimed trade secrets with more particularity, contending that the Trade Secrets
                                   1   Identification is deficient in several respects. Although Alta Devices has since amended its Trade

                                   2   Secrets Identification to make certain non-substantive changes, LGE bases its motion on the

                                   3   original Trade Secrets Identification served on July 16, 2018. See Dkt. No. 58; Dkt. No. 64-1.

                                   4   This order addresses Alta Devices’ original identification and memorializes the Court’s views as

                                   5   discussed at the December 4, 2018 motion hearing.

                                   6          Upon consideration of the moving and responding papers, as well as the oral arguments

                                   7   presented, the Court grants LGE’s motion to compel.

                                   8   II.    LEGAL STANDARD
                                   9          California Code of Civil Procedure § 2019.2101 provides that in an action alleging the

                                  10   misappropriation of trade secrets under CUTSA, “before commencing discovery relating to the

                                  11   trade secret, the party alleging the misappropriation shall identify the trade secret with reasonable

                                  12   particularity subject to any orders that may be appropriate under Section 3426.5 of the Civil
Northern District of California
 United States District Court




                                  13   Code.” Cal. C.C.P. § 2019.210. Section 3426.5 of the California Civil Code, in turn, permits a

                                  14   court to enter appropriate orders to preserve the confidentiality of an alleged trade secret. Cal.

                                  15   Civ. Code § 3426.5.

                                  16          The “reasonable particularity” required by C.C.P. § 2019.210 should be viewed in light of

                                  17   the purposes of the statute:

                                  18                  First, it promotes well-investigated claims and dissuades the filing of
                                                      meritless trade secret complaints. Second, it prevents plaintiffs from
                                  19                  using the discovery process as a means to obtain the defendant’s trade
                                                      secrets. Third, the rule assists the court in framing the appropriate
                                  20                  scope of discovery and in determining whether plaintiff’s discovery
                                                      requests fall within that scope. Fourth, it enables defendants to form
                                  21                  complete and well-reasoned defenses, ensuring that they need not
                                                      wait until the eve of trial to effectively defend against charges of trade
                                  22                  secret misappropriation.
                                  23   Advanced Modular Sputtering, Inc. v. Super. Ct., 132 Cal. App.4th 826, 833-34 (2005) (citation

                                  24   omitted). See also Loop AI Labs Inc. v. Gatti, 195 F. Supp. 3d 1107, 1112 (N.D. Cal. 2016)

                                  25   (same). Thus, a plaintiff is required “to identify or designate the trade secrets at issue with

                                  26
                                       1
                                  27     The parties acknowledge that courts within this district have concluded that section 2019.210
                                       properly may be applied and enforced in federal litigation. See, e.g., Swarmify, Inc. v. Cloudfare,
                                  28   Inc., No. 17-cv-06957 WHA, 2018 WL 2445515, at *2 (N.D. Cal., May 31, 2018); Loop AI Labs,
                                       Inc. v. Gatti, No. 15-cv-00798-HSG (DMR), 2015 WL 9269758, at *3 (N.D. Cal., Dec. 21, 2015).
                                                                                        2
                                   1   ‘sufficient particularity’ to limit the permissible scope of discovery by distinguishing the trade

                                   2   secrets ‘from matters of general knowledge in the trade or of special knowledge of those

                                   3   persons . . . skilled in the trade.’” Advanced Modular, 132 Cal. App.4th at 835 (quoting Imax

                                   4   Corp. v. Cinema Techs, Inc., 152 F.3d 1161, 1164-65 (9th Cir. 1998)). Even so, compliance with

                                   5   the particularity requirement “does not require the designation itself to detail how the trade secret

                                   6   differs from matters of general knowledge in the trade.” Gatan, Inc. v. Nion Co., No. 15-cv-

                                   7   01862-PJH, 2018 WL 2117379, at *2 (N.D Cal., May 8, 2018). “Instead, § 2019.210 ‘was

                                   8   intended to require the trade secret claimant to identify the alleged trade secret with adequate

                                   9   detail to allow the defendant to investigate how it might differ from matters already known and to

                                  10   allow the court to craft relevant discovery.’” Id. (quoting Brescia v. Angelin, 172 Cal. App.4th

                                  11   133, 147 (2009)).

                                  12          “‘Reasonable particularity’ mandated by section 2019.210 does not mean that the party
Northern District of California
 United States District Court




                                  13   alleging misappropriation has to define every minute detail of its claimed trade secret at the outset

                                  14   of the litigation.” Advanced Modular, 132 Cal. App.4th at 835. “Nor does it require a discovery

                                  15   referee or trial court to conduct a miniature trial on the merits of a misappropriation claim before

                                  16   discovery may commence.” Id. at 835-36. Rather, “reasonable particularity” means that:

                                  17                  the plaintiff must make some showing that is reasonable, i.e., fair,
                                                      proper, just and rational[,] under all of the circumstances to identify
                                  18                  its alleged trade secret in a manner that will allow the trial court to
                                                      control the scope of subsequent discovery, protect all parties’
                                  19                  proprietary information, and allow them a fair opportunity to prepare
                                                      and present their best case or defense at a trial on the merits.
                                  20

                                  21   Id. at 836 (citing City of Santa Cruz v. Municipal Court, 49 Cal.3d 74, 90 (1989)).

                                  22          “The degree of ‘particularity’ that is ‘reasonable’ will differ, depending on the alleged

                                  23   trade secrets at issue in each case.” Id. For example, where “the alleged trade secrets consist of

                                  24   incremental variations on, or advances in the state of the art in a highly specialized technical field,

                                  25   a more exacting level of particularity may be required to distinguish the alleged trade secrets from

                                  26   matters already known to persons skilled in that field.” Id. However, “at this very preliminary

                                  27   stage of the litigation, the proponent of the alleged trade secret is not required, on pain of

                                  28   dismissal, to describe it with the greatest degree of particularity possible, or to reach such an
                                                                                          3
                                   1   exacting level of specificity that even its opponents are forced to agree the designation is

                                   2   adequate.” Id. “What is required is not absolute precision, but ‘reasonable particularity.’” Id.

                                   3             In assessing the adequacy of a trade secret disclosure, “the designation should be liberally

                                   4   construed, and reasonable doubts about its sufficiency resolved in favor of allowing discovery to

                                   5   go forward.” Brescia, 172 Cal. App.4th at 149. A court “must exercise its sound discretion in

                                   6   determining how much disclosure is necessary to comply with section 2019.210 under the

                                   7   circumstances of the case.” Perlan Therapeutics, Inc. v. Super Ct., 178 Cal. App.4th 1333, 1349

                                   8   (2009).

                                   9   III.      DISCUSSION
                                  10             The Court grants LGE’s motion to compel as to the following matters:

                                  11             A.     Form of Identification of Trade Secrets
                                  12             LGE objects to the narrative form of Alta Devices’ Trade Secrets Identification. While
Northern District of California
 United States District Court




                                  13   there is no requirement that Alta Devices use any particular form to identify its trade secrets, the

                                  14   narrative that Alta Devices uses does not satisfy the statutory requirement to identify the alleged

                                  15   trade secrets with reasonable particularity. The principle problem is that LGE’s narrative

                                  16   disclosure is confusing. It refers to some of the same claimed trade secrets multiple times, but

                                  17   frequently the same claimed trade secret is described differently in different parts of the narrative,

                                  18   making it difficult for the reader to discern what the trade secret actually is. In addition, Alta

                                  19   Devices’ narrative disclosure tends not to distinguish between what the trade secret is and what

                                  20   information was disclosed to LGE.

                                  21             To comply with the requirements of C.C.P. § 2019.210, Alta Devices must describe what

                                  22   the trade secret is. In order to facilitate compliance with this requirement, the Court requires Alta

                                  23   Devices to amend its disclosure to identify each alleged trade secret as a separate item in list form.

                                  24             B.     Documents Incorporated by Reference
                                  25             LGE objects to Trade Secrets 3, 4, 4a, 5, 6, 35, 42-52 and 55 on the ground that each

                                  26   describes the alleged trade secret by referencing, in whole or in part, a separate document. Alta

                                  27   Devices does not respond specifically to LGE’s objection on this ground.

                                  28             As a general matter, identification of a trade secret may include a reference to a specific
                                                                                           4
                                   1   document or portion of a document, so long as the trade secret is described with reasonable

                                   2   particularity. Here, Alta Devices’ disclosures do not meet the particularity requirement.

                                   3          For example, Trade Secret 51 is described as follows:

                                   4                  ————————————————————————
                                                      ———————————————
                                   5

                                   6   Dkt. No. 57-7. This disclosure does not identify the purported trade secret with reasonable

                                   7   particularity, in part because it is not clear whether all or only some of the “various” components

                                   8   and layers are claimed and whether the trade secret is limited to the particular structure or

                                   9   arrangement of components found in the cited document. If Alta Devices contends that specific

                                  10   components and layers ———————- are trade secrets, it must identify those components and

                                  11   layers. It may do so by reference to a document, if it wishes, so long as it is clear from the

                                  12   disclosure for this specific trade secret which components and layers (or their arrangement or
Northern District of California
 United States District Court




                                  13   structure) are claimed to be the trade secret. The other trade secrets suffer from similar problems.

                                  14          Alta Devices must amend its disclosure to identify these trade secrets with reasonable

                                  15   particularity, with or without reference to a separate document.

                                  16          C.      Catch-All Categories
                                  17          LGE objects to Trade Secrets 1 and 9a2 on the ground that they essentially claim,

                                  18   generically, any non-public information relating to GaAs-based solar cells and modules that Alta

                                  19   Devices ever disclosed to LGE. These trade secrets have been described publicly by Alta Devices

                                  20   as follows:

                                  21                  Trade Secret 1: “everything about Alta’s technology not publicly
                                                      revealed” and “[i]n total and as a whole, the research and
                                  22                  development information provided by Alta to LGE constitutes trade
                                                      secret information.”
                                  23
                                                      Trade Secret 9a: “technologies relating to GaAs-based solar cells
                                  24                  and modules.”
                                  25   Dkt. No. 58 at 6; Dkt. No. 67 at 11. LGE contends that Alta Devices has adopted a “catch-all”

                                  26   approach that does not identify any trade secrets with reasonable particularity. Alta Devices

                                  27

                                  28
                                       2
                                         Identified as Trade Secret 9 in Alta Devices’ original identification, this claimed trade secret has
                                       since been re-numbered as Trade Secret 9a.
                                                                                         5
                                   1   responds that because it has limited these alleged trade secrets to any non-public information

                                   2   actually disclosed to LGE, LGE has sufficient notice of what the claimed trade secrets are.

                                   3          LGE is correct. Generic, catch-all disclosures such as these do not describe the claimed

                                   4   trade secrets with reasonable particularity. These alleged trade secrets do not merely require

                                   5   clarification. Rather, Trade Secrets 1 and 9a must be removed from Alta Devices’ Trade Secrets

                                   6   Identification.

                                   7          D.         Generic Descriptions
                                   8          LGE objects to Trade Secrets 7-9 and 42-49 on the ground that they are merely generic

                                   9   descriptions of categories of technology. In addition, LGE argues that some of these trade secrets

                                  10   are described in terms of measurements, which are inherently not secret. Alta Devices responds

                                  11   that LGE itself has used these descriptions to describe categories of non-public information it

                                  12   obtained from Alta Devices and has thereby effectively acknowledged the sufficiency of these
Northern District of California
 United States District Court




                                  13   descriptions for the purpose of distinguishing the trade secrets at issue from other information

                                  14   relating to the technology.

                                  15          Alta Devices’ descriptions of these alleged trade secrets are not sufficient because they do

                                  16   not describe what the trade secret is, but only the category or categories in which the trade secret

                                  17   may be found. Among the most egregious examples is Trade Secret 9, which is described as

                                  18   “—————————————————————.” Dkt. No. 57-7. Perhaps there is

                                  19   something that qualifies as a trade secret that has to do with ———————————————

                                  20   ————, but Alta Devices must state with reasonable particularity what that trade secret is and

                                  21   not merely the category of technology in which that secret may be found. A less egregious

                                  22   example is Trade Secret 42, which is described as “——————————————————

                                  23   ———————————————————————————————————————

                                  24   —————— has several subparts that refer to different measures of “—————--.” If the

                                  25   claimed trade secret is limited to a particular measure of —————--, or to multiple particular

                                  26   measures, the requirement for reasonable particularity likely would be satisfied. However, as

                                  27   drafted, Alta Devices’ identification of “various measures … including” is too vague to satisfy the

                                  28   particularity requirement. The other trade secrets suffer from similar deficiencies.
                                                                                         6
                                   1          Alta Devices must amend its disclosure to identify these trade secrets with reasonable

                                   2   particularity, avoiding descriptions that rely on generic categories.

                                   3          The Court does not decide LGE’s further argument that any trade secrets expressed as

                                   4   measurements are not “secret” and cannot be trade secrets for that reason. This argument concerns

                                   5   the merits of Alta Devices’ trade secret claim, which this Court does not address.

                                   6          E.       Manufacturing Processes
                                   7          LGE objects to Trade Secrets 2-4, 10-10c, 15, 16, 19, 21, 22, 24, 25, 26, 32, 36b, 39 and 52

                                   8   on the ground that these alleged trade secrets are described merely as techniques, processes, and

                                   9   methods that produce certain results, which are not themselves secret. LGE contends that the

                                  10   disclosure fails to describe what the particular technique, process or method is, or how certain

                                  11   results were achieved. Alta Devices responds that its disclosure is sufficient for purposes of

                                  12   discovery, and emphasizes that the results it claims are, in fact, trade secrets because the fact of
Northern District of California
 United States District Court




                                  13   achieving the results is commercially valuable as proof of concept for the underlying technology.

                                  14          LGE is correct that some of these trade secrets are not described with reasonable

                                  15   particularity. For example, Trade Secret 4 refers only to “manufacturing techniques and road map

                                  16   to improvement” and “manufacturing sequences, and methods.” This disclosure does not identify

                                  17   what techniques, improvements, sequences or methods are claimed. Trade Secrets 2, 3, 16 and 22

                                  18   suffer from similar problems, which must be addressed in an amended disclosure.

                                  19          On the other hand, some of the other alleged trade secrets may be sufficiently particular, so

                                  20   long as Alta Devices reformulates the trade secrets to make clear what is claimed. See discussion

                                  21   of “narrative” v. “list” above. For example, Trade Secret 10a is described as “————————

                                  22   ———————————————————————————————————————

                                  23   ——————————————————————————.” If Alta Devices contends that

                                  24   this trade secret comprises benchmarks for —————————--, and that the benchmark is the

                                  25   secret information from which Alta Devices derives commercial value, it must so state. A

                                  26   sufficient disclosure might look something like this:

                                  27               •   ————————————————————-
                                                   •   —————————————————————
                                  28               •   ———————————————
                                                                                          7
                                   1   Conversely, if Alta Devices contends that the trade secret instead comprises some feature or

                                   2   features of its technology that permits it to achieve these benchmarks, then Alta Devices must

                                   3   disclose what that feature or features of the underlying technology is, and not just the benchmarks

                                   4   that it can achieve.3 Trade Secrets 10, 10b, 10c, 15, 25, 26, 32, 36b and 39 have deficiencies

                                   5   similar to those in Trade Secret 10a and require amendment.

                                   6          Trade Secrets 19, 21, 24 and 52 also relate to Alta Devices’ manufacturing processes, but

                                   7   these alleged trade secrets raise additional issues. Trade Secret 19 is described as “——————

                                   8   ——————————-.” LGE objects that this purported trade secret is vague because it does

                                   9   not clearly state at what temperature or for what duration ————————————-. This

                                  10   objection is well-taken. In reformulating this trade secret as an item on a list, Alta Devices should

                                  11   also ensure that the disclosure describes with reasonable particularity the parameters of the trade

                                  12   secret claimed.
Northern District of California
 United States District Court




                                  13          Trade Secret 21 purports to describe a relationship between the speed of deposition of

                                  14   GaAs film and other factors: “———————————————————————————

                                  15   ———————————————————————————————.” LGE objects that

                                  16   this relationship is not sufficiently defined. In reformulating this trade secret as an item on a list,

                                  17   Alta Devices should consider whether the claimed trade secret is a particular, mathematical

                                  18   relationship or simply a functional relationship, and revise its disclosure accordingly.

                                  19          As currently drafted, Trade Secret 24 states: “——————————————————

                                  20   ———————————————————————————————————————

                                  21   ———————————————————————————————————————

                                  22   ——————————.” When reformulated as an item on list, Trade Secret 24 should identify

                                  23   the “processes” to which Alta Devices refers, but otherwise might require little additional

                                  24   amendment.

                                  25          Finally, Trade Secret 52 purports to describe a “process flow.” LGE objects that the steps

                                  26   of the process flow are indicated by undefined abbreviations. Alta Devices should address this

                                  27

                                  28
                                       3
                                        The Court does not decide whether, as Alta Devices contends, “benchmarks” such as these
                                       qualify as trade secrets. That is a question on the merits.
                                                                                          8
                                   1   objection in an amended disclosure that makes clear what each step of the claimed process flow is.

                                   2   Otherwise, this trade secret does not require amendment.

                                   3          F.      Compositions
                                   4          LGE objects that Trade Secrets 53 and 54 purport to claim certain “compositions” as trade

                                   5   secrets but they do not disclose what the compositions are. Alta Devices contends that because the

                                   6   trade secrets refer to the composition of particular components of its technology, namely, ———

                                   7   ———————————————————, they are described with reasonable particularity.

                                   8          The Court agrees with LGE that Alta Devices’ current disclosures are not sufficient to put

                                   9   LGE on notice of what trade secrets are at issue. If Alta Devices contends that the entire

                                  10   composition of ———————————————————-- and the entire composition of its

                                  11   ———-- are trade secrets, then it must so state and it must identify those compositions in a

                                  12   manner that distinguishes them from what is already known. If, on the other hand, Alta Devices
Northern District of California
 United States District Court




                                  13   contends that its claimed compositions contain particular ingredients or combinations of

                                  14   ingredients that distinguish them from known compositions, it should so state.

                                  15          In any event, Alta Devices must amend its disclosure to more particularly describe the

                                  16   composition trade secrets.

                                  17          G.      Apparatus Design and Deposition Technology
                                  18          LGE objects to Trade Secrets 11, 20, 23, 28, 30, 31, 33, 36a, 37 and 56 on the ground that

                                  19   they are not sufficiently described in a manner that distinguishes them from what is already

                                  20   known. Alta Devices responds that C.C.P. § 2019.210 does not require it to explain how the

                                  21   claimed trade secrets differ from what already is known.

                                  22          The Court agrees with Alta Devices that it need not prove its case on the merits to satisfy

                                  23   the reasonable particularity standard. However, Alta Devices does have an obligation to identify

                                  24   with reasonable particularity what the claimed trade secret is so that LGE may investigate whether

                                  25   the claimed trade secret is already known.

                                  26          For these trade secrets, it is difficult to discern what is claimed. For example, Trade Secret

                                  27   11 states: “——————————————————————————————————

                                  28   ———————————————————————--” It is not clear whether Alta Devices’
                                                                                        9
                                   1   trade secret is the entire design of a ———————--, or specifically ———————————

                                   2   ————————————, or more specifically ——————————————————

                                   3   —————————-. Each of these trade secrets suffers from a similar lack of clarity about

                                   4   what is claimed.

                                   5          Alta Devices must amend its disclosure to make clear what it claims each trade secret is.

                                   6          H.       Business Information and Metrics
                                   7          LGE objects to Trade Secrets 3, 4, 4a and 55 on the ground that, as drafted, none describe

                                   8   any confidential business information that differs from what is already known. Alta Devices

                                   9   responds that these alleged trade secrets concern information that is both confidential and

                                  10   competitively valuable.

                                  11          While Alta Devices is correct that confidential business information may constitute a trade

                                  12   secret, it also acknowledges that, as currently drafted, Trade Secrets 3, 4 and 4a are not
Northern District of California
 United States District Court




                                  13   confidential. In addition, each of these trade secrets and trade secret 55 refers to documents

                                  14   separate from and cited in Alta Devices’ trade secrets disclosure.

                                  15          The Court expects that once these trade secrets are reformulated and amended as directed

                                  16   above, the deficiencies LGE notes may be addressed.

                                  17   IV.    CONCLUSION
                                  18          LGE’s motion to compel is granted. No later than January 25, 2019, Alta Devices shall

                                  19   serve on LGE an amended Trade Secrets Identification that addresses the deficiencies the Court

                                  20   discusses above. In the future, if Alta Devices wishes to make further substantive amendments to

                                  21   its Trade Secrets Identification beyond the amendments compelled by the present order, Alta

                                  22   Devices must first seek leave of Court, absent the parties’ mutual agreement to the proposed

                                  23   amendment(s).

                                  24          IT IS SO ORDERED.

                                  25   Dated: January 10, 2019

                                  26
                                                                                                     VIRGINIA K. DEMARCHI
                                  27                                                                 United States Magistrate Judge
                                  28
                                                                                        10
